DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 11 October 2021 has been entered.  Claims 7 and 9 are cancelled.  Claims 1-6 and 8 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a collagen peptide having an average molecular weight but fails to recite any units for the molecular weight.  It is also not clear if the average molecular weight recited is weight average molecular weight or number average molecular weight.  
While amended claim 1 requires “the average molecular weight of the collagen peptide being checked by gel permeation chromatography,” this is not determinative of number versus weight average molecular weight.  The gel permeation chromatography merely provides information regarding the molecular weight distribution of the peptide.  The molecular weight distribution in combination with data pertaining to the number of particles and or weight fraction 
For the purpose of examination, any molecular weight that falls within the claimed range will be interpreted to read on the claims, regardless of units disclosed.  Claims 2-9 depend from claim 1 and necessarily incorporate the indefinite subject matter therein.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato WO 2013/051556 A1 (hereafter referred to as Sato, United States Patent Application Publication No. 2014/0220216 used herein for translation and reference) and Chang et al. United States Patent Application Publication No. 2003/0148005 (hereafter referred to as Chang).
Regarding claims 1-4 and 8, Sato discloses a beverage composition ([0019]) comprising:  collagen peptide with a weight average molecular weight of 1000 to 3000 at a concentration of 2000 to 4000 mg/10 mL ([0026],[0027],[0030]) as recited in claim 1; at least one acidifier selected from the group consisting of phosphoric acid, citric acid, tartaric acid, malic acid, ascorbic acid, lactic acid, succinic acid and fumaric acid ([0014]); and reducing sugar such as fructose, maltose, glucose and combinations thereof as recited in claims 1-4 at a 
In this case, the instantly claimed ratio of reducing sugar and collagen peptide, i.e. 2 parts by weight reducing sugar to 100 part by weight collagen peptide, and that taught by Sato, i.e. 2.5 by mass reducing sugar to 100 parts by mass of collagen peptide, are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of reducing sugar disclosed by Sato and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of reducing sugar, it therefore would have been obvious to one of ordinary skill in the art that the amount of reducing sugar disclosed in the present claims is but an obvious variant of the amounts disclosed in Sato, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Sato discloses the beverage composition has a pH of 4.0 or less ([0019]).
Sato discloses that collagen containing beverages were known in the art to be healthful ([0004],[0006]).
Sato is silent regarding the proportion of potassium and magnesium in the composition.

Both Sato and Chang are directed towards health beverages comprising protein.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have subjected the collagen peptides of Sato to ion-exchange chromatography as taught by Chang in order to remove as much of the salts present as possible to provide a collagen beverage better suited for consumers who suffer from high blood pressure and illnesses of the kidneys, heart or cardiovascular system.  Given that ion exchange treatment is the same method disclosed by Appellant ([0027] of Appellant’s specification) for achieving the magnesium and potassium contents presently claimed, applying the ion exchange method of Chang to Sato would necessarily provide the potassium and magnesium contents presently claimed.  As such, the modification of Sato with Chang renders obvious the limitations of claims 1-4.
Regarding claims 5 and 6, modified Sato discloses all of the claim limitations as set forth above.  Sato discloses heating the beverage in a temperature range of 20°-80°C which overlaps with the temperature range recited in claim 6 and would necessarily produce Maillard products as recited in claims 5 and 6 ([0055]).


Response to Arguments
Applicant's arguments filed 11 October 2021 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. 112(b) –
	Applicant submits “the present claims are not indefinite.”  Applicants argue “[m]any U.S. patents are granted without clearly defining whether an “average molecular weight” is a number-average molecular weight (Mn) or a weight average molecular weight (Mw).”
	Note, each patent is prosecuted individually. 
While claim 1 requires “the average molecular weight of the collagen peptide being checked by gel permeation chromatography,” this is not determinative of number versus weight average molecular weight.  The gel permeation chromatography merely provides information regarding the molecular weight distribution of the peptide.  The molecular weight distribution in combination with data pertaining to the number of particles and or weight fraction of each type of molecule, is used to calculate the number average or weight average molecular weight.
Rejection under 35 U.S.C. 103-
	Regarding pH, Applicants notes paragraph [0026] of Chang which teaches a nutritional supplement product having a pH value above 5.85.  Applicant argues “[i]n view of the disclosure of Change that the pH value of the supplement is “above 5.85”, a person skilled in the art would not have been motivated to modify the supplement of Chang to have a pH value of 4.0 or lower as defined in amended claim 1 of the present application.”
Note, while Chang does not disclose all the features of the present claimed invention, Chang is used as teaching reference, and therefore, it is not necessary for this secondary In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the concept of desalting nutritional beverages to make them more healthful.  Chang discloses using ion exchange chromatograph to lower the magnesium and potassium content of a nutritional beverage to reduced levels of 59.3 ppm and 90.6 ppm respectively (Table 3).  Chang, in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759